DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 provides for “a port”; however, a port has already been claimed in claim 17 (from which 27 depends).  Accordingly, it is unclear to the Examiner whether Applicant is attempting to claim the same port or an additional port.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,654,503 (hereinafter ‘503). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the elements of claim 1 in the instant application is contained in claim 1 of ‘503.

Claims 2, 3, 6 and 10* are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘503 in view of Simione (US 2003/0071427).
Claim 1 of encompasses all of the subject matter of claims 2 and 3,but does not directly disclose a hard point of attachment, ballistic protection device, a rotatable handle or that the cart is collapsible.
Simione teaches a cart with a hard point of attachment on the frame (hinges 114); a ballistic protection device (¶ 0090 provides for Kevlar shields); and rotatable handles (110, rotatable about hinge 108).  Figs. 2 and 5 illustrate a collapsed configuration.
Based on the teaching of Simione, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify ‘503 in order to provide a means of fixing other components to the cart; to provide protection for the contents of the cart; provide a means of fixing for the handle and to provide a means of adjusting the position of the handle structure, which is beneficial for accommodating different operators; and to provide a means of storing the cart when not in use.


Claims 2, 4, 5 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘503 in view of Sekine (US 2014/0265254).
Claim 1 of encompasses all of the subject matter of claims 2, 4, 5 and 15 but does not directly disclose a hard point of attachment, an elevatable platform, or a power failsafe.
Sekine teaches a cart with a hard point of attachment on the frame (Fig. 1, base of support for lift unit 2), an elevatable platform (platform 3 lifted by unit 2), and a power failsafe (¶ 0048-0052).
Based on the teaching of Sekine, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify ‘503 in order to provide a means for fixing other components; a means of adjusting the position of the cargo, which is beneficial for loading/unloading cargo; and to provide a safety structure operable to stop function of the device when a failure mode occurs.

Claims 2 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘503 in view of Mitchell (US 2017/0325445).
Claim 1 of encompasses all of the subject matter of claims 2 and 7-9,but does not directly disclose a hard point of attachment, telescoping handle, stabilizing prop or manually selectable hub on a wheel.

Based on the teaching of Mitchell, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify ‘503 in order to provide a means of fixing other components to the cart; a means of adjusting the handles, which is beneficial for accommodating different operators; a means of supporting the cart when unattended; and to provide a support/mounting means for the wheel.

Claims 2, 11-14, 17, 26-28 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘503 in view of Parkhe (US 8,033,348).
Claim 1 of encompasses all of the subject matter of claims 2 and 11-14 but does not directly disclose a hard point of attachment, a sealed electrical enclosure; or a port operatively connected to a powertrain.
Parkhe teaches a device with a hard point of attachment on the frame (axle shaft 42 used to mount housing; see Fig. 4, see also col. 7, ln. 36-39) a sealed electrical enclosure (housing 41; col. 7, ln. 33-36); and a port operatively connected to a powertrain for power export (34) as well a port operatively connected to a powertrain for receipt of a signal (side of housing 41 has opening for wiring 31 which is connected to controller 20; see also col. 8, ln. 30-34).
Based on the teaching of Parkhe, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify ‘503 in 

Claims 2 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘503 in view of Woodbury (US 2010/0110634).
Claim 1 of encompasses all of the subject matter of claims 2 and 16, but does not directly disclose a hard point of attachment or that the cart is operable wirelessly.
Woodbury teaches a cart with a hard point of attachment on the frame (pivot axis 186); and that the cart is operable by wireless communication (¶ 0033).
Based on the teaching of Woodbury, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify ‘503 in order to provide a means of fixing other components to the cart and to provide a means of controlling operation of the cart remotely.

Claims 18, 21, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘503 in view of Parkhe as applied to claim 17 above, further in view of Simione. 
‘503 and Parkhe disclose as discussed above, but do not directly disclose a ballistic protection device, a rotatable handle or that the cart is collapsible.
As provided above, Simione teaches a cart with a ballistic protection device; rotatable handles and a collapsed configuration.
Based on the teaching of Simione, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention include a 

Claims 19, 20 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘503 in view of Parkhe as applied to claim 17 above, further in view of Sekine. 
‘503 and Parkhe disclose as discussed above, but do not directly disclose an elevatable platform, or a power failsafe.
As provided above, Sekine teaches a cart with an elevatable platform and a power failsafe.
Based on the teaching of Sekine, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to include an elevatable platform and power failsafe in the modified ‘503 device in order to provide a means of adjusting the position of the cargo, which is beneficial for loading/unloading cargo; and to provide a safety structure operable to stop function of the device when a failure mode occurs.

Claims 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘503 in view of Parkhe as applied to claim 17 above, further in view of Mitchell.

Mitchell teaches a cart with a hard point of attachment on the frame (bracket 5a), telescoping handles (11, see Fig. 6), a stabilizing prop (5), and a manually selectable hub on a wheel (see Figs. 2-3 illustrating hub at center of wheel 7).
Based on the teaching of Mitchell, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to include a telescoping handle, stabilizing prop and hub in the modified ‘503 device in order to provide a means of fixing other components to the cart; a means of adjusting the handles, which is beneficial for accommodating different operators; a means of supporting the cart when unattended; and to provide a support/mounting means for the wheel.

Claims 19, 20 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘503 in view of Parkhe as applied to claim 17 above, further in view of Shindelar (US 8,505,960)
‘503 and Parkhe disclose as discussed above, but do not directly disclose an elevatable platform, or a logistics track.
Shindelar teaches a cart with an elevatable platform (104 – elevated via legs 306A,B) that includes a track (502 – col. 6, ln. 63-col. 7, ln. 1) as a point of attachment for the legs.
Based on the teaching of Shindelar, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify ‘503 in order to provide a means of adjusting the position of the cargo, which is beneficial for loading/unloading cargo; and a means for attaching the lift structure to the platform.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sommers (US 2016/0039445) in view of Parkhe.
Sommers discloses:
a frame (11, 13), 
a payload-supporting area (platform 16) on the frame, 
a hard point of attachment (14ab, 15ab),
a pair of terrain-engaging transport propulsion members (19) attached to the frame in laterally spaced relation for supporting the frame at an elevation above surrounding terrain, 
a handle structure (12) attached to the frame and extending therefrom in orthogonal relation to the transport propulsion members, 
at least one motor (31) connected in driving relation to the transport propulsion members, 
a battery (20) for providing motive power to the motor, 
a control device (including 30; ¶ 0012) operatively connected between the battery and the motor for controlling supply of motive power to the motor.
The wheels include a manually selectable hub (22).
The cart is collapsible (see Fig. 2).

As provided above, Parkhe teaches a device with a sealed electrical enclosure; a port operatively connected to a powertrain for power export as well a port operatively connected to a powertrain for receipt of a signal.
Based on the teaching of Parkhe, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sommers  in order to provide a means of protecting the driving/electrical components of the device.

Claim 3, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sommers in view of Parkhe as applied to claim 2 above, and further in view of Simione.
Sommers and Parkhe disclose as discussed above, but do not directly disclose a ballistic protection device or a rotatable handle.
As provided above, Simione teaches a cart with a ballistic protection device and rotatable handles.
Based on the teaching of Simione, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to include ballistic protection and rotatable handles in the modified Sommers device in order to provide protection for the contents of the cart and to provide a means of adjusting the position of the handle structure, which is beneficial for accommodating different operators.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sommers in view of Parkhe as applied to claim 2 above, and further in view of Sekine.

As provided above, Sekine teaches a cart with an elevatable platform and a power failsafe.
Based on the teaching of Sekine, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to include an elevatable platform and power failsafe in the modified Sommers device in order to provide a means of adjusting the position of the cargo, which is beneficial for loading/unloading cargo; and to provide a safety structure operable to stop function of the device when a failure mode occurs.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over Sommers in view of Parkhe as applied to claim 2 above, further in view of Mitchell.
Sommers and Parkhe disclose as discussed above, but do not directly disclose 
a stabilizing prop.
As provided above, Mitchell teaches a cart with a stabilizing prop.
Based on the teaching of Mitchell, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to include a stabilizing prop in the modified Sommers device in order to provide a means of supporting the cart when unattended.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable Sommers in view of Parkhe as applied to claim 2 above, further in view of Woodbury.
Sommers and Parkhe disclose as discussed above, but do not directly disclose that the cart is operable wirelessly.
As provided above, Woodbury teaches a cart that is operable by wireless communication.
Based on the teaching of Woodbury, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention include wireless operation in the modified Sommers device in order to provide a means of controlling operation of the cart remotely.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263.  The examiner can normally be reached on Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
February 13, 2021

/KEVIN HURLEY/Primary Examiner, Art Unit 3611